Peter R. Braud sold and delivered to Mrs. Evariste Arceneaux by authentic act February 17, 1851, duly recorded: "A certain lot or square of ground, situated in that part of Baton Rouge laid out by Gates and New-Comb and known as Suburb Garcia, designated on the plan thereof as Square No. eleven and containing 4 arpents of land, more or less, together with the buildings and improvements thereon." Plaintiffs are the owners of this property by inheritance from Mrs. Arceneaux, unless her title was divested by an adjudication to the state on account of delinquent taxes, failing in that, unless defendants have acquired ownership by the prescription of thirty years acquirendi causa.
The title from John W. Bates, sheriff and tax collector, to Joseph E. Blouin, bearing date April 2, 1881, and based on Act No. 107 of 1880, is for "1 square, No. 5, Gates Town, City of Baton Rouge," said in the act to have been adjudicated to the state for taxes due by Mrs. M. Arceneaux for the years 1873 to 1877, inclusive. This declaration in the act, that the property had been adjudicated to the state, does not prove that an adjudication took place. But suppose otherwise, the property sold is not that called for in deed from Braud to Mrs. Arceneaux. The only other reference in the record to property, said to have been adjudicated to the state, is a statement appearing at the top of an assessment against Mrs. M. M. Arceneaux for the year 1876, which reads: "List of property adjudicated to the State of Louisiana, Parish of East Baton Rouge, for the year, 1876." The property described in the assessment is "1 square 3 Gates T." This declaration, made at the top of the assessment mentioned, and that made in the act of sale from Bates, sheriff, to Blouin, do not, as will be later shown, prove an adjudication to the state.
The prescription provided for by Act No. 185 of 1904 is relied upon by defendants. This act (section 1) provides: "That any person * * * holding, or claiming immovable property under a deed made by a Sheriff, or a Tax Collector * * * which has been on record for more than ten years, and is, or purports to be, founded on a forfeiture for taxes theretofore had or made, or conveys or purports to convey an interest or title in such property acquired or pretended to have been *Page 749 
acquired by the State, under a tax forfeiture, whether any such forfeiture actually took place or not, shall after the expiration of three years from the passage of this act, be held and deemed to be the absolute owner of the property described in such deed. * * *" This language, if enforced literally, would take property without due process of law. "A statute, therefore, which would make a tax deed conclusive evidence of a complete title and preclude the owner of the original title from showing its invalidity, would be void, because being not a law regulating evidence but an unconstitutional confiscation of property." Cooley's Constitutional Limitations, subject "Protection by the law of the land" (6th Ed.) p. 452 et seq.
But the statute does not help defendants. It has reference only to property described in the tax deed. Square 11 of Suburb Garcia is not called for in any of the deeds adduced by defendants. The record shows no adjudication to the state. An adjudication to the state on account of delinquent taxes for the years mentioned is governed by the provisions of Act No. 42 of 1871, §§ 57, 67 and 68, and of Act No. 47 of 1873, §§ 1 and 9, and was accomplished by the recordation of a description of the property, according to the assessment, in the mortgage book of the parish in which it is situated. Registry in the mortgage book, as required by the statute, was a fundamental prerequisite. No registry in the mortgage book, as provided by the statute in force at the time, is shown to have been made. If it had been done, it would have been shown by the mortgage books. In the absence of any showing from the mortgage books, no adjudication can be said to have taken place.
The necessity for registry of the delinquent assessment in the mortgage book, as required by the acts of 1871 and 1873, for the years called for in the title from Bates to Blouin, was considered in the case, George v. Cole, 109 La. 816, 33 So. 784, and it was held to be necessary. In that case registry had been made but it was attacked as illegal. A document said to be a recognition of the Blouin title on the part of Mrs. Arceneaux is contained in the record. The signature to the document, said to have been signed by "Marie B. Arceneaux" by making her mark, was not proved. It bears date April 27, 1882, and reads: "I agree and bind myself to make no opposition to the title, acquired by Joseph E. Blouin at tax-sale in Baton Rouge on the 2nd of April, 1881 of 1 square, 5, Gates Town, City of Baton Rouge, belonging to myself, and I do hereby ratify said tax-sale to said Blouin." This acknowledgment is not an admission that Square 11 in Suburb Garcia and Square 5 of Gates Town is the same property nor does it relinquish any right to Square 11 in Suburb Garcia.
As for defendants' claim of ownership under the prescription of thirty years' acquirendi causa, I take the position that the requisite possession has not been established. There is testimony that Blouin, commencing at a time, which may be estimated at about thirty years ago and for several years thereafter, collected rent from the occupant of a shanty, which it is claimed stood on the Arceneaux square. It is not certain that the shanty stood on the Arceneaux square. Ownership and title to immovable property must be established with certainty. The character of possession necessary for the prescription of thirty years is provided by the Civil Code, art. 3499 et seq. The possession must be actual and unequivocal. It does not seem to me that unequivocal possession has ever existed on the part of defendants.
Then again plaintiffs produced in rebuttal six witnesses, to wit, S. D. Hogue, D.J. Kelleher, E.D. Aricer, Mary Stannard, Franklin Sevier, and Mina Buckel, who testified that they had known the Arceneaux square for many years, I estimate from their testimony from twenty-five to forty years, except Mina Buckel, who says she has known it longer. The five witnesses first named declared that there had not been, during that time, any house on the Arceneaux square.
Mina Buckel testified that she knew the Arceneaux square during the Civil War; that during the war there was an old hut there and it stayed there possibly three or four years. That was before it was sold for taxes, but she said that she hadn't seen any house on it since. This witness remembered that the property was sold for taxes.
I think the preponderance of the proof on the subject is with the plaintiffs. I am satisfied that the Arceneaux square was supposed to have been sold for taxes, but I think the result of the showing is that the supposition was not well founded. There is no certainty in Blouin's claim about collecting rent for a shanty on the Arceneaux square. He may have supposed the shanty on the Arceneaux square, but the preponderance of the proof is against his claim. The other findings of fact and circumstances noted in the opinion of the court are conceded. I concede that when it is shown that property has been sold for delinquent taxes and the description in the assessment and tax title is incorrect, if *Page 750 
there be in the assessment and tax title a description sufficient to form a foundation for title, proof may then be offered aliunde to show that it is none other than the property of the tax debtor, but contend that a proper foundation for such proof does not exist in this case. I think the judgment appealed from is erroneous, and that there should be judgment in favor of the plaintiffs as prayed for.